Citation Nr: 0421353	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945.  The veteran died in May 1999.  The appellant 
is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a January 2003 decision, the Board denied service 
connection for the cause of the veteran's death.  Thereafter, 
the appellant appealed this decision, and the United States 
Court of Appeals for Veterans Claims (Court) issued a 
December 2003 Order which vacated the Board decision and 
remanded the case to the Board for proceedings consistent 
with the parties' Joint Motion for Remand.

In the December 2003 Joint Motion for Remand, the parties 
noted that the Board should consider whether an additional 
medical opinion is necessary in this case, in light of a July 
2002 statement from D. R. Coulston, M.D., which attempted to 
rebut the February 2000 VA medical opinion, on which the 
denial was based.

By way of background, a July 1999 letter from Dr. Coulston 
indicated that he had been the veteran's physician for the 
past 16 years.  The veteran had suffered an eye injury 
resulting in the loss of his left eye, secondary to shell 
fragment wounds in World War II.  In 1996, he had a subdural 
hematoma that was possibly related to a fall, and then 
subsequently died in May 1999 due to an intracerebral 
hemorrhage.  Regarding the veteran's death, Dr. Coulston 
offered the following opinion:

There is a possibility that the injury he 
received in World War II resulted in some 
weakening of the posterior orbit that could 
have led to the subsequent bleeding 
complications.  Clearly his complicated 
medical history would also contribute to it.

In February 2000, a VA physician provided an opinion 
regarding the cause of the veteran's death.  As a basis for 
her opinion, the VA physician contacted a radiologist at 
Deaconess Medical Center and asked him to review CT scans of 
the veteran's head from February 1996 and May 1996 to 
elucidate whether any structural abnormalities in the region 
of the left orbit could be visualized.  The VA physician also 
asked the radiologist to comment on the location of the 
intracranial hemorrhage in relation to the left orbit.

Following a review of the CT scans, the radiologist indicated 
that there was no significant abnormality appreciated in the 
region of the left orbit.  Additionally, the region of the 
intracranial hemorrhage was in the white matter in the left 
basal ganglion region.  There was also significant atrophy.  
Based on this information, the VA physician opined that on a 
"more probable than not" basis, the veteran's intracranial 
hemorrhage was not the result of the prior trauma to the left 
eye.  He further opined that there was likely no attributable 
contribution to the veteran's death as a result of his 
service-connected injury.

In response to the VA opinion, Dr. Coulston submitted another 
statement in July 2002, which noted:

A review of the CT scan, looking for 
abnormalities in the posterior orbit, I 
think, would be of low yield.  The CT scan 
may not show specific findings of weakening 
of the posterior orbit, and I don't think 
that a claim should be denied on the basis 
of a retrospective evaluation of the CT 
scan.

In light of this medical opinion which appears to undermine 
the basis for the VA examiner's opinion, the Board concludes 
that further clarification is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should obtain medical 
opinions from both the physician 
who provided the February 2000 
opinion and from the radiologist 
whom this physician consulted and 
who reviewed the CT scans from 
February 1996 and May 1999.  If 
either of these physicians is not 
available, the claims folder 
should be referred to a similarly 
qualified physician.  The 
radiologist should provide a 
written opinion regarding the 
location of the intracranial 
hemorrhage in relation to the left 
orbit and clarify the location of 
the significant atrophy shown on 
the CT scans.  Thereafter, the 
physician who provided the 
February 2000 written opinion 
should thoroughly review pertinent 
information in the claims folder, 
including a Dr. Coulston's letter 
of July 2002 and a copy of this 
REMAND.  The physician is 
requested to comment on Dr. 
Coulston's objection regarding the 
limited value of a review of old 
CT scans in determining the 
contribution of the veteran's left 
eye trauma to the cause of his 
death.

2.  After the development 
requested above has been completed 
to the extent possible, the RO 
should again review the record.  
If any benefit sought on appeal 
remains denied, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

